{¶ 18} While the court system must remain open for the redress of a citizen's perceived injustices, there is a point at which even the most liberal interpretation of personal rights fails in the light of common sense. This is one such case.
 {¶ 19} The injustice done here was not to the plaintiff — it was by the plaintiff. To bring these defendants into the legal system for a wrong they did not commit, in a court foreign to their place of business, is a miscarriage of justice to the highest degree. I concur wholeheartedly in the award of available sanctions against the plaintiff.